United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3507
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Eric English,                           *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: February 14, 2011
                                Filed: April 6, 2011
                                 ___________

Before LOKEN, MELLOY, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Eric English admitted to two violations of the terms and conditions of his
supervised release. The district court1 calculated an advisory Sentencing Guidelines
range of 5 to 11 months imprisonment but varied upward under 18 U.S.C. § 3553(a)
and sentenced English to 24 months imprisonment with no additional supervised
release. English appeals, arguing that his sentence was substantively unreasonable
because the district court failed to adequately consider and improperly balanced
relevant factors under section 3553(a). We affirm.

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
       We review the substantive reasonableness of a revocation sentence under a
deferential abuse-of-discretion standard. United States v. Miller, 557 F.3d 910, 917
(8th Cir. 2009). Although English’s sentence is greater than the advisory Guidelines
range, we conclude the district court considered all of the section 3553(a) factors and
the sentence is substantively reasonable. During the revocation hearing, the district
court discussed the nature and circumstances of the violations, the history and
characteristics of English, the length of English’s advisory Guidelines range, and the
possibility of a non-incarceration sentence. The term of imprisonment imposed was
greater than the advisory Guidelines range, but the court also refrained from requiring
English to serve an additional term of supervised release. United States v. Merrival,
521 F.3d 889, 891 (8th Cir. 2008) (finding such a balancing relevant to substantive
reasonableness). Given English’s recidivism and his lack of cooperation with
probation, it was not an abuse of discretion to conclude that further supervised release
would be pointless. We also have no trouble concluding that these factors, and
English’s continued use of opiates and cocaine when his original offense involved
crack cocaine, make the imposed sentence substantively reasonable.

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




                                          -2-